CATES, Judge
(concurring) :
I concur in the opinion of PRICE, P. J.
The effect of this kind of legislation, theoretically at least, would be to permit the Legislature to establish 67 varieties of punishment based solely on the county in which an offense was committed.
Punishment for delinquency verges on making a crime of a condition — not necessarily based on specific prohibited acts, i. e., a status crime. The Supreme Court of the United States has already ruled that a State may not constitutionally make it a crime for a person to be addicted to a narcotic drug. Yet it also has rejected “alcoholism” as removing responsibility for being drunk in public.
For a convicted person seventeen years old to go to the penitentiary if he commits a felony in, say, Tallapoosa County while one similarly situated, except for venue in Lee, does not go there, to my mind is a denial of equal protection of law. This because there is no valid distinction for the use of different ages for juvenile court treatment between the two counties. Frankly, I can, off hand, see no reason why statewide uniformity of age can legally be deviated from. See Thompson v. State, 274 Ala. 383, 149 So.2d 916.
The old concept of cleavage between rural and urban areas as far as divergent per capita delinquency has been very much eroded. Electricity, automobiles, television, consolidated schools, commuting to work and the rise of the standard of living have all but abolished the “country boy” notion. Racial lines would obviously be impermissible.
Moreover, to some extent there is some public sentiment that juvenile court treatment of juveniles has two flaws. One theory is that the absence of a criminal record coddles juveniles. The other is that an indeterminate term of obedience to a court order causes frustration' of rehabilitation because the Sword of Damocles often appears to be suspended only at the court’s (not.the judge’s alone, but of all the bureaucracy of juvenilia) whim.
The Common Law devised juries to make individual distinctions. The jury is an ad hoc quasi-legislative body to fill in the lacunae of the law. It can tell an errant miscreant to go and sin no more. It often finds lesser degrees of guilt than the outward facts show. In short it is the great Mercy Seat of justice.
If we are to go into mass production prosecution we should abandon courts for polygraphs. But if we want adjudication for each man according to what he has done we should go slow in circumventing trial by jury. Different places of confinement for younger offenders, yes; different modes of trial, no. Responsibility for one’s acts is the keystone of a legal system.